failure to demonstrate jurisdiction could result in the dismissal of this
                appeal.
                            To date, appellants have failed to respond to our show cause
                order. Accordingly, as jurisdiction has not been demonstrated, we
                            ORDER this appeal DISMISSED.




                                                                                       J.




                                                              Saitta




                cc:   Hon. Ronald J. Israel, District Judge
                      Israel Kunin, Settlement Judge
                      Chris Sullivan Law Firm
                      Christopherson Law Offices
                      Robinson & Wood
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A